KERNAN PROFESSIONAL GROUP, LLP

26 Broadway, 19th Floor
New York, New York 10004
Telephone: (212)697-9084

Fax: (212) 656-1213
Emailjkernan@kernanllp.com

June 1, 2021
Galaxy General Contracting Corp
3152 Albany Crescent
Bronx, NY 10463-5601;
Re: Case Nos. EDNY 1:2]-cv-02]94
Dear Sir/Madam:

I am writing to you regarding the Waiver of Service of Process | sent to you in the above captioned Case.
Please be advised that Case 1:21-cv-02194 has been dismissed.

This case was based upon a demonstration in the summer of 2020 of an Alternative Employment Practice.
The demonstration made by Plaintiff Percy Jobs and Careers Corporation, an IRC 501(c)(3) non-profit,
may not have reached you because of business interruptions in 2020,

If you would be kind enough to confirm receipt of this letter by emailing to me at jkernan@kemanilp.com,
I will respond with documentation confirming dismissal. I will stand by to receive an email from you.

Thank you.

Sincerely,

II“) IKE) 4a
James M. Kerhan
JMK/sm ‘
